Citation Nr: 1760944	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-36 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than June 30, 2009 for the grant of service connection for an acquired psychiatric disability.

2.  Entitlement to a rating in excess of 30 percent for an acquired psychiatric disorder.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1952 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2015 and January 2016 rating decisions of the VA Regional Office (RO) in Milwaukee, Wisconsin. 

When this matter was most recently before the Board, it was remanded so that the Veteran's disagreement with his psychiatric condition rating could be adjudicated by way of a Statement of the Case from the RO.  As the RO has issued an SOC addressing the issue, the matter is now appropriately before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran did not submit a claim, either formal or informal, for service connection for a psychiatric condition until June 20, 2009.

2  Throughout the appeal period the Veteran's acquired psychiatric disorder has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood, chronic sleep impairment, hypervigilance, increasingly isolative behavior and inability to establish and maintain effective relationships, difficulty in adapting to stressful circumstances.

3.  The evidence of record demonstrates that throughout the appeal period the Veteran has been unable to secure or follow substantially gainful employment as a result of his service connected disabilities.  


CONCLUSIONS OF LAW

1.  Entitlement to an effective date prior to June 30, 2009, for the grant of service connection for an acquired psychiatric disorder is not warranted.  38 U.S.C. 
§§ 5101, 5110, 7104 (2012); 38 C.F.R. §§ 3.1(p), 3.400 (2017).

2  The criteria for a disability rating of 70 percent, but no higher, for an acquired psychiatric disorder have been met throughout the entire period on appeal.
38 U.S.C. §§ 1155, 5107; 38 C.F.R §§ 4.1-4.7, 4.130, Diagnostic Code 9411.  

3  The criteria for an award of TDIU have been met throughout the appeal period.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an earlier effective date for the grant of service connection for an acquired psychiatric disorder.  The basic facts are not in dispute.  The Veteran's initial application for service connection for an acquired psychiatric disorder was received by VA on June 30, 2009.  

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection effective the date the Veteran's original claim of service connection was received by VA.  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Because the Veteran did not file a formal or informal application for service connection prior to June 30, 2009, VA is precluded, as a matter of law, from granting an effective date prior to that date for service connection for a psychiatric disability.  As such, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.  


II.  ENTITLEMENT TO AN INCREASED RATING FOR ACQUIRED PSYCHIATRIC DISORDER 

The Board assigns a 70 percent rating for the Veteran's acquired psychiatric because the most probative evidence of record indicates that the Veteran's psychiatric is manifested by symptoms that result in deficiencies in most areas of the Veteran's life.  

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Throughout the appeal period the Veteran's mental health disability has been productive of occupational and social impairment with deficiencies in most areas due to symptoms such as depressed mood, anxiety, chronic sleep impairment, flattened affect, speech intermittently illogical, obscure, or irrelevant, increasingly isolative behavior and inability to establish and maintain effective relationships, and irritability.

These symptoms are best encompassed by the 70 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. Under Diagnostic Code 9411, a 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his mental health disability warrants a 70 percent rating, but no greater.  In this regard an August 2014 Assessment from a private provider concludes with the opinion that the Veteran's disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as nearly constant depressed mood, anxiety, chronic sleep impairment, flattened affect, speech intermittently illogical, obscure, or irrelevant.  

Regarding occupational impairment, the August 2014 report indicates that the Veteran would have great difficulty functioning in an employment setting due his mental health disability.  The Veteran also experiences significant sleeping problems associated with his mental health disability, further compounding his difficulties functioning in an occupational setting.  The Board also notes that the Veteran's speech issues as noted by the private examiner as well as February 2014 VA examination.  

With respect to social impairment, the Veteran has indicated relationship conflicts, including with children.  See August 2015 VA Treatment Records.  A February 2017 VA Medical Examination indicates that the Veteran has trust issues and relives issues related to his marital problems that originated while the Veteran was in service.  

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his mental health disability occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board finds the Veteran's symptoms of his disability warrant a 70 percent disability evaluation, but no greater for the entire period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411. 
 
The next higher, 100 percent rating, is, however, not demonstrated by the evidence of record, as the Veteran's disorder is not manifested by total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.  In the Board's judgment, considering all the lay and medical evidence as outlined above, and including a review of the Veteran's medical records, the Veteran's retains functioning beyond what can be considered complete impairment in both social and occupational functioning nor does it more nearly approximate this level of disability.  See 38 C.F.R. §§ 4.3, 4.7.  The Board notes that the 2014 VA exam indicated certain memory problems, however these were tied to the Veteran's age and were then not found by the private examiner and the subsequent VA examination.  To the extent the Veteran may have certain memory problems; they do not appear to rise to the level contemplated by the 100 percent rating.  The evidence above indicates that during this period of time the Veteran had significant impairment, but the evidence shows that he retained ability to complete social and occupational tasks beyond that contemplated by a 100 percent schedular rating.  

The Board also considers the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32).Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Here, the Veteran's GAF has ranged between 45 and 40 at various times during the period on appeal.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to the assignment of a70 percent rating for the entire period on appeal, but weighs against the assignment of a disability rating higher than 70 percent during that time period.  As such, the Veteran's claim has been granted in part and denied in part, with the benefit of the doubt rule being applied accordingly.  38 U.S.C. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  ENTITLEMENT TO A TOTAL DISABILITY RATING BASED ON INDIVIDUAL UNEMPLOYABILITY DUE TO SERVICE-CONNECTED DISABILITIES (TDIU).   

The Board finds that the Veteran's service connected disabilities have rendered him unable to secure and follow a substantially gainful occupation throughout the appeal period.  It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to a TDIU is based on an individual's particular circumstances.  See 38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The ultimate question of whether a veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this decision, the Board grants a 70 percent disability rating for mental health throughout the appeal period.  Therefore, the schedular criteria for an award of TDIU have been met throughout the appeal period.

With the schedular criteria for an award of TDIU having been met, the Board finds that the Veteran has been unable to obtain or maintain substantially gainful employment for the entire period on appeal.  The record shows that the Veteran did not graduate high school, and worked for most of his non-military career as a brush factory worker.  See August 2014 Private Medical Opinion.  The preceding portion of this opinion outlines the significant difficulties that the Veteran faces in securing substantially gainful employment as a result of his service-connected mental health disability.  Additionally, VA medical exams related to the Veteran's hip and AC joint indicate that the Veteran would be restricted to sedentary employment as a result of physical limitations.  As the evidence indicates that the Veteran's service-connected disabilities would preclude essentially all forms of employment when considering the Veteran's background and education level, the Board finds that the preponderance of the evidence is in favor of granting the TDIU claim for the entire period on appeal.  


ORDER

An effective date earlier than June 30, 2009 for the grant of service connection for an acquired psychiatric disorder is denied.

Entitlement to rating of 70 percent, but no higher, for an acquired psychiatric disorder is granted.

Entitlement to TDIU for the entire period on appeal is granted.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


